DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities: 
Abstract, line 7, “physical quantity correling with the total current”, should be change to - - physical quantity correlating with the total current - - 
Appropriate correction is required.

Drawings
The drawings were received on September 13, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 2, the limitations “the controller is further configured to: determine whether an integrated value of the heat quantity of the connecting member is equal to or greater than the reference value” which renders the claim vague and indefinite.  It is unclear if the “reference value” is the same reference value recite in independent claim 1, line 16; because the physical quantity is calculated using the total current (IA = I1 + I2) in response to that the total current is equal to or higher than a predetermined current value (ITH) and it is determined whether the physical quantity is equal to or greater than a reference value. It is understood that the physical quantity is measured in amperes (A) or any current measurement unit (mA, or A or kA, etc.); and under the broadest reasonable interpretation, in order to compare the physical quantity and a reference value as is required in claim 1 the reference value must have the same current measurement unit as the physical quantity. Also, it is understood that the heat quantity measurement unit is Joule or any heat measurement unit.
A question is raised, how is possible to determine whether an integrated value of the heat quantity (measured in Joule) of the connecting member is equal to or greater than the reference value (measured in amperes)? Clarification is required.

Allowable Subject Matter
Claim(s) 1 – 11 are allowed.

Claim(s) 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of independent claim 1. In particular, the limitations “calculate a physical quantity using the total current in response to that the total current is equal to or higher than a predetermined current value, the physical quantity correlating with the total current and related to a connecting member that connects between the fuse and the power supply terminal; determine whether the physical quantity is equal to or greater than a reference value; and limit at least one of the plurality of load currents that flows through the plurality of loads in response to that the physical quantity is equal to or greater than the reference value.”
Claim 2 would be allowed the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph is overcome.
Claim 3 is allowed by dependence on claim 1.

The closest prior art is Lang (US 10,951,022 B2), Pizzuti (US 10,281,528 B2), Kunugi (US 2003/0057774 A1).
Lang teaches a load control device (3, 3A – Fig. 1, Fig. 2) (Abstract, lines 1-5) comprising: a power supply terminal (output of F1, F2, and F3 – Fig. 2) configured to be connected to a power source (UG – Fig. 2) via a fuse (F1, F2, and F3 – Fig. 2); a load driver (16, T – Fig. 2) configured to drive a plurality of loads (L1, L2, and L3 – Fig. 2) by electric power supplied from the power source (UG – Fig. 2) via the fuse (F1, F2, and F3 – Fig. 2) and the power supply terminal (output of F1, F2, and F3 – Fig. 2); a current detector (20 – Fig. 2) configured to detect a plurality of load currents that flows through the plurality of loads (L1, L2, and L3 – Fig. 2), respectively; and a controller (12, 14 – Fig. 2) configured to: calculate a total current that flows through the fuse (F1, F2, and F3 – Fig. 2) based on the plurality of load currents detected by the current detector (20 – Fig. 2). Pizzuti teaches an electronic control module (100 – Fig. 1) includes a current sensor system (102 – Fig. 1), a controller (104 – Fig. 1) (a microcontroller, a system controller) operably connected to current sensor system (102 – Fig. 1), a power bus (106 – Fig. 1) connected to controller (104 – Fig. 1), and driver switches (112, 114, 116, and 118 – Fig. 1) connected to power bus (106 – Fig. 1); the current sensor system (102 – Fig. 1) and power bus (106 – Fig. 1) connected to a power supply (101 – Fig. 1); and the controller (104 – Fig. 1) connected to power via current sensor system (102 – Fig. 1) and power bus (106 – Fig. 1) connected to power supply (101 – Fig. 1); and wherein the driver switches (112, 114, 116, and 118 – Fig. 1) connected to a respective electronic load component (120 – Fig. 1) (headlights, other exterior lights, interior lights, electrical motors for windows or locks, heating coils, and/or other electrical devices and components in an automobile); and  wherein the current sensor system (102 – Fig. 1) is configured to receive a measurement of current conducted through at least one switch of the plurality of switches (112, 114, 116, and 118 – Fig. 1).  Kunugi teaches a vehicular electric component circuit (50 – Fig. 1) includes a power supply (51 – Fig. 1) for supplying a predetermined power supply voltage, a fuse (52 – Fig. 1) for preventing conduction of an overcurrent, a switch (53 – Fig. 1) for driving an electric component load (54 – Fig. 1), and the electric component load (54 – Fig. 1) operated by a power supply voltage; a connector connecting portion (55 – Fig. 1) is provided as a main circuit component in a suitable place of the vehicular electric component circuit (50 – Fig. 1); that is, wiring between the power supply (51 – Fig. 1) and the electric component load (54 – Fig. 1) is carried out by wire harnesses, and connection between the wire harnesses is carried out by connector connection, which are most convenient in a vehicle line assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Ohta (US 2002/0008951 A1) teaches a device for easily determining whether a rare short circuit, which results from the generation of heat exceeding a predetermined value, has occurred in a load circuit. The device includes a fuse for detecting a load current that flows through the load circuit and generates a detection signal. A determination circuit is connected to the fuse to determine whether a rare short circuit has occurred. The determination circuit calculates one of a first parameter and a second parameter based on the detection signal. The first parameter relates to a first time period during which the load current exceeds a predetermined reference current value. The second parameter relates to a second time period during which the load current is less than or equal to the predetermined reference current value. The determination circuit cumulates one of the parameters every predetermined time interval to calculate a cumulative parameter value and determines whether a rare short circuit has occurred based on the cumulative parameter value.
Wortberg (US 2015/0295395 A1) teaches a method for interrupting a current of an electrical power supply line, comprising: integrating a supply line signal of the electrical power supply line over a predetermined time period to obtain an integrated signal; determining whether the integrated signal meets a predetermined condition; and using a current interrupting element to interrupt the current if the integrated signal meets the predetermined condition.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836